Case 1:21-cv-03926-AT Document 15 Filed 07/20/21 Page 1 of 4
Case 1:21-cv-03926-AT Document 15 Filed 07/20/21 Page 2 of 4
                 Case 1:21-cv-03926-AT Document 15 Filed 07/20/21 Page 3 of 4

                                                                   -3-



       discovery (whichever is later). By the Final Pretrial Submission Date, the parties shall submit a
       Joint Pretrial Order prepared in accordance with the Court's Individual Practices and Rule 26(a)(3),
       Fed. R. Civ. P. Any motions in limine shall be filed after the close of discovery and before the Final
       Pretrial Submission Date and the pre-motion conference requirement is waived for any such motion.
       If this action is to be tried before a jury, proposed voir dire questions, jury instructions and verdict
       form shall also be filed by the Final Pretrial Submission Date. Counsel are required to meet and
       confer on a joint submission of proposed jury instructions and verdict form, noting any points of
       disagreement in the joint submission. Jury instructions may not be submitted after the Final Pretrial
       Submission Date, unless they meet the standard of Rule 51(a)(2)(A), Fed. R. Civ. P. If this action
       is to be tried to the Court, proposed findings of fact and conclusions of law should be submitted by
       the Final Pretrial Submission Date.

12.     Counsel for the parties have conferred and their present best estimate of the length of trial is:
                 NIA


13.     [Other items, including those in Rule 26(f)(3).]
       The Parties agree that the matter can be decided by motions for summary judgment, and propose that a briefing schedule be set at the
       upcoming Initial Pretrial Conference. Plaintiffs may submit documentation of supplemental fees and costs with their Reply and
       Defendant's Sur-Reply shall be limited in scope to responding to such claim for supplemental fees and costs.




TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling Order of
this Court in accordance with Rule 16(b), Fed. R. Civ. P.

14.     The initial pretrial conference scheduled for July 27, 2021, is ADJOURNED sine die. The Clerk of
Court is directed to terminate the motion at ECF No. 14.

14.a. By July 27, 2021, the parties shall submit a joint letter stating their proposed method and timing of
alternative dispute resolution.

15.    The next Case Management Conference is scheduled for November 17, 2021, at 10:20 a.m.

16.    The parties are directed to file a joint status report not later than one week in advance of the Case
       Management Conference. The parties should indicate whether they anticipate filing motion(s) for
       summary judgment and whether they believe the case should be referred to a Magistrate Judge for
       settlement discussions. The parties are reminded that, pursuant to paragraph 8, a pre-motion
       conference request for any motion for summary judgment must be made within fourteen (14) days
       of the close of fact discovery.
Case 1:21-cv-03926-AT Document 15 Filed 07/20/21 Page 4 of 4
